DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 1/29/2021.
Claims 1-16 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 1
Fluidic connection
a first annular insulating airpath
a second annular insulating airpath
a counterflow intake hose to fluidically connect the second annular insulating airpath to a supplemental air intake on the PCA unit. (to the extent some of these elements are shown in the Figures, the arrangement of the elements, as claimed, cannot be located).
Claim 6
said reverser body comprising an outlet and a closure. 


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: 
Claim 2, bleed air structure, (i.e. structure for bleeding air), item 39 inf Fig. 3E, par. 46 (see 112 2nd rejection)
Claim 3, flow diverters for diverting a portion of the airflow, item 35 in Fig. 3E, par. 44-46 (see 12 2nd rejection) 
Claim 4, reverser body, (i.e. body for reversing”), is shown in Fig. 8D, par. 39.
Claim 6, PCA hose connection mechanisms. (i.e., mechanism for connecting PCA hoses.)  There does not appear to be a written description for this item in the specification.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 – the office is unable to identify a written description of the PCA hose connection mechanism in the specification. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11 
The following elements are not numbered in the drawings, thus the office is unable to ascertain the claimed structure.
Fluidic connection
a first annular insulating airpath
a second annular insulating airpath
a counterflow intake hose to fluidically connect the second annular insulating airpath to a supplemental air intake on the PCA unit.
The claim also recites, “The second annular insulating cover forms an airpath to carry an insulating counterflow in an upstream direction”.  Referring to Fig. 3E, and par. 46, the office interprets “counterflow” as the direction shown in channel (117), because it is counter to the main flow of air shown by arrow 101.   However, par. 46 teaches the “counterflow inlets” are items (112), which teach that the counterflow direction is the same as the main flow of air.  Clarification regarding the term “counterflow” is required. 
Claims 2 and 3
Claim 2 recites a “bleed air structure”, which is identified as item 39 inf Fig. 3E, and described at par. 46.  Claim 3 recites “flow diverters” which are identified as item 35 in Fig. 3E, par. 44-46.  The office is unable to tell exactly what the difference is between the “bleed air structure” and the “flow diverter”.  In Fig. 3e item 39 appears to be a wall in a flow diverter 35.  It is not clear if these are sperate structures or not.     
Claims 4, 6
The claim recites, “a reverser body and a hose assembly”.  The foregoing statement means the reverser body and hose assembly are two different things.  However, par. 36 of the published application recites, “a reverser body or reversing connector, i.e. the return hose assembly 8.”  This latter statement indicates that the reverser body and hose assembly are two different things. Clarification is required.  
Claim 6
In the limitation “said reverser body comprising an outlet and a closure”, the outlet and closure are not shown in the Figures, and the office is unable to determine the structural arrangement. 
Claim 6 recites the limitation “PCA hose connection mechanisms”, the term mechanisms being a non-structural term that is a substitute for the term "means," invokes a claim interpretation under the guise of 35 U.S.C. § 112(f), which requires a reliance on the corresponding disclosure to provide the limits on the structure, material or act that performs the claimed function. The disclosure must show with reasonable clarity to one skilled in the art that applicant was in possession of the invention as claimed. Possession is shown by describing the claimed invention with all limitations in the specification.  The corresponding structure that is capable of performing the claimed function (i.e. “connecting hoses”) is not provided in the specification. A mere restatement of the function in the specification without more description of the means that accomplish the function, is a failure to provide adequate written description for a §112(f) limitation claim interpretation. Because the specification fails to provide an adequate description of a structure for the flow control unit, the boundary of claim is not clearly defined. A claim without clear defined boundaries is rendered indefinite."
Claim 10
The preamble of Claim 10 lacks a transition statement (e.g.  “comprising” or “consisting of”), and thus the office is unable to determine whether the claim is open ended or closed.
In the first clause “accepting the PCA airflow”, it is not clear what is accepting the PCA airflow.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0061975 to Leadingham,  US 2013/0277959 to Barthel, and US 2016/0176263 to Hutchison.
Regarding claim 1, Leadingham teaches an insulating preconditioned air delivery system, for connecting to a PCA airflow from a PCA unit flowing in a downstream direction, comprising: 
a supply hose (10, Fig. 1) to carry a supply airflow; 
said supply hose having a fluidic connection for accepting the PCA airflow (fittings 16 or 20 at ends of hose).
a first annular insulating cover concentrically surrounding the supply hose; 
a second annular insulating cover concentrically surrounding the first annular insulating cover,  
Leadingham does not teach, 
The first annular insulating cover forms an airpath to carry a parallel insulating airflow; 
The second annular insulating cover forms an airpath to carry an insulating counterflow in an upstream direction;
a counterflow intake hose to fluidically connect the second annular insulating airpath to a supplemental air intake on the PCA unit.
Barthel teaches 
The first annular insulating cover forms an airpath (11, Fig. 2) to carry a parallel insulating airflow.
The second annular insulating cover forms an airpath (13) to carry an insulating counterflow in an upstream direction;
Hutchison teaches 
A flow pipe with concentric flow paths, where the outermost path is return air being provided back to whence it came. (Fig. 4.)
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Leadingham, in view of Barthel and Hutchison, in order to provide a greater degree of insulation to the conditioned air, and to a return a portion of the air back to the source for reuse if desired.     
	Claim(s) 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0061975 to Leadingham,  US 2013/0277959 to Barthel, and US 2016/0176263 to Hutchison and US 7,509,979 to Henriksson.
	Regarding claims 2 and 3, Leadingham as modified teaches the air delivery system of claim 1 but does not teach,  
Claim 2 - a bleed air structure fluidically connecting said supply hose to said first annular insulating airpath.
Claim 3 - one or more flow diverters for diverting a portion of the PCA airflow to said first annular insulating airpath.
Henrikson teaches a bleed air structur4e/diverter (22, Fig. 2).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Leadingham, in view of, Henriksson, in order to provide a means of providing air to the insulating paths that does not require an external connection, such as item 5 in Barthel.    
	Regarding claim 10 and 11, 

Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. MPEP 2112.02.
Claims 10 and 11 are rejected under the principles of inherency in view of claims 1-3.
Allowable Subject matter
Claim(s) 4-9, 12-16, is/are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features in these claims.  However, this claim cannot be considered "allowable" at this time due to the rejection(s) under U.S.C. 112(b) set forth in this Office Action.  Therefore upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office Action, further consideration of these claims with respect to the prior art will be necessary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763